Case 2:20-mj-01271-JFM Document1 Filed 08/10/20 Page 1 of 2

_Date of Arrest: 08/07

 

United States District Court

DISTRICT OF ARIZONA

 

UNITED STATES OF AMERICA,

Magistrate Case No. -
Plaintiff, 20 2 J
1m COMPLAINT FOR VIOLATION OF
Melvin Aristides CASTILLO-Turcios )
AKA: None Known )| Title 8, United States Code, Section 1326(a) Re-
205757994 )| Entry After Deport
YOB: 1986 )
Citizen of: Honduras )
Defendant )
)
)

 

 

 

 

 

The undersigned complainant being duly sworn states:

COUNT 1

That on or about August 07, 2020, Defendant Melvin Aristides CASTILLO-Turcios, an —
alien, was found in the United States at or near San Luis, Arizona within the District of Arizona,
after having been previously denied admission, excluded, deported, or removed from the United
States to Honduras through the port of Alexandria, Louisiana on or about May 3, 2019. The
Secretary of the Department of Homeland Security not theretofore having consented to any

_ reapplication by the Defendant for admission into the United States, in violation of Title 8,
. United States Code, Section 1326(a) (Felony).

And the complainant further states that this complaint is based on the attached Statement
of Facts incorporated herein by reference.

Kapshived Cy MASA Leuce Che

GUL gow Lowe he

Signature of Complainant

Daniel Melendez

; . Border Patrol Agent
Swom to before me and subscribed telephonically,

August 10, 2020 at Yuma, Arizona

Date City and State is
James F. Metcalf, United States Magistrate Judg T=

Name & Title of Judicial Officer . Ce of fericial Officer

 

a1.

 
Case 2:20-mj-01271-JFM Documenti1 Filed 08/10/20 Page 2 of 2

UNITED STATES OF AMERICA,

Vs.

Melvin Aristides CASTILLO-Turcios
AKA: None Known
205757994

STATEMENT OF FACTUAL BASIS

The complainant states that this complaint is based upon the statements of the apprehending
officers, that the Defendant was found and arrested on or about August 07, 2020, near San Luis,
Arizona. Questioning of the Defendant by agents revealed that the Defendant is a citizen of
Honduras, and was not in possession of valid documents allowing him to enter or remain in the
United States.

By questioning the Defendant and through record checks, agents determined the
Defendant was first ordered removed at or near Eagle Pass, Texas on or about February 1, 2013.
The Defendant has been removed on two previous occasion(s). The Defendant was most recently
removed on or about May 3, 2019, through the port of Alexandria, Louisiana.

Agents determined that on or about August 07, 2020, the Defendant re-entered the
United States without the Secretary of the Department of Homeland Security having consented to
reapplication by the Defendant for admission into the United States.

To the best of my knowledge and belief, the following is a list of Border Patrol law
enforcement personnel present during interviews, statements and questioning of the Defendant in this
matter from initial contact through the writing of this document: BPA’s Yajayra Franco, Elma
Rascon, and Juan Hernandez.

To the best of my knowledge and belief, the following is a list of all Border Patrol law
enforcement personnel not already mentioned above who were present and/or took part in other parts
of this investigation (e.g., arrest, search, proactive investigation, surveillance, etc) from initial field
contact through the writing of this document: BPA Juan Villegas.

_ shal gZe0

Signature of Complainant

Sworn to before me and subscribed in my presence,

 
  
 

August 10,2020

 

Date ignature Gf Judicial Officer

 
